Citation Nr: 0834459	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-37 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter is before the Board of Veteran Appeals (Board) on 
appeal from an August 2006 rating decision by the Department 
of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the above-referenced 
claims. 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current bilateral hearing 
loss is related to his period of active service.

2.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current tinnitus is related 
to noise exposure in active service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for bilateral hearing loss have been 
met.  38 U.S.C.A. §§1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.309, 3.385 (2007).

2.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Legal Criteria

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).
Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  The failure to 
meet these criteria at the time of the veteran's separation 
from active service is not necessarily a bar to service 
connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993); see 38 C.F.R. § 
3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts

The veteran contends that he experienced acoustic trauma 
during his military service.  The veteran states that 
following basic training he received advanced artillery 
training and was assigned to an infantry brigade that 
required periodic range qualification of both M-1 and M-14 
rifles.  The veteran reports that his ears would ring for a 
couple of days after visits to the rifle range and after 
firing a 105 millimeter howitzer.  According to the veteran, 
hearing protection was never provided in these instances. 

The veteran's service records confirm that from February 1962 
to April 1962 he received two of months of advanced artillery 
training following basic training.  Subsequently, the 
veteran's military occupation specialty was as a clerk 
typist.  

A review of the veteran's medical service records revealed no 
complaints of hearing loss or tinnitus at the time of 
enlistment.  An enlistment medical examination report dated 
in November 1961 revealed generally normal hearing.  The 
November 1961 medical examination report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
20
15
LEFT
25
20
25
15

In the associated report of medical history, the veteran 
indicated that he never had ear trouble.  

His separation medical examination report dated in August 
1963 shows a bilateral 15 to 20 decibel threshold shift in 
his hearing at 4000 Hertz from the time of enlistment.  The 
August 1963 separation examination report reveals pure tone 
thresholds, in decibels, were as follows:  





HERTZ


500
1000
2000
4000
RIGHT
25
20
20
35
LEFT
25
20
20
30

Clinical evaluation of the veteran's hearing indicated that 
his ears were generally normal at the time of separation.  In 
the associated report of medical history, the veteran 
indicated that he never had ear trouble or hearing loss.  

In February 2001, the veteran underwent a private 
audiological evaluation performed by G. B., M.D.  At this 
time, the veteran complained of a loud ringing noise in both 
ears.  The evaluation results show pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
3000
RIGHT
20
10
25
40
LEFT
25
25
45
75

No medical diagnosis or opinion was provided regarding the 
veteran's possible hearing loss and tinnitus.  Subsequently, 
the veteran was referred for further audiological testing.  

The veteran was seen by J. R. W., M.D. for additional 
audiological testing in May 2001, at which time the veteran 
reported having experienced a "constant" ringing in his 
ears for four months following a severe sinus infection.  The 
doctor noted the veteran's report of significant noise 
exposure during his service in the artillery brigade in 1962.  
The veteran denied nonmilitary noise exposure.  The May 2001 
audiologic evaluation report indicates pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
40
90
LEFT
5
20
40
70
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The doctor's assessment was that the veteran had significant 
sensorineural hearing loss of cochlear region and significant 
tinnitus.  No opinion was given as to whether either 
condition was related to the veteran's military service.  

In August 2006, the veteran underwent a VA audiological 
evaluation.  He complained of constant tinnitus, bilaterally, 
which he reported began around 2001.  The examiner noted that 
the veteran reported that he was subjected to noise exposure 
during two years of active duty in the artillery brigade.  
The veteran denied nonmilitary noise exposure.  In the 
evaluation report, the examiner stated that she reviewed the 
veteran's claims file, which revealed a 15 to 20 decibel 
threshold shift at 4000 Hertz from enlistment in 1961 to 
separation in 1963.  The examination report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
100
LEFT
10
30
50
65
95

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Results indicated a mild to profound 
sensorineural hearing loss in the right ear at 1500 to 8000 
Hertz, and sloping to a mild to profound sensorineural 
hearing loss at 1000 to 8000 Hertz in the left ear.  The VA 
examiner opined that since the veteran was noted to have 
essentially normal hearing at the time of separation from 
military service and his tinnitus was of recent onset, it 
would appear that his current hearing loss and tinnitus 
occurred subsequent to separation.  The VA examiner concluded 
that it was less likely than not that the veteran's hearing 
loss and tinnitus are related to his military service.       

The veteran submitted a November 2006 private audiology 
evaluation report and accompanying letter from D.H.H.C.  
During this evaluation, the veteran reported that he served 
as a clerk typist in the military from 1961 to 1963 and that 
during service he received advanced artillery training where 
he experienced a temporary hearing threshold shift.  In the 
accompanying letter, the audiologist stated that she reviewed 
the veteran's service records that were provided to her and 
found documentation of a mild bilateral hearing loss at 4000 
Hertz present at his separation.  The audiologist noted that 
the veteran had normal hearing upon induction into the 
service and that he did not report engaging in any noisy 
hobbies or work activities following separation.  On the 
November 2006 audiological evaluation report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
45
60
100
LEFT
10
20
40
75
95

Speech discrimination scores were 88 percent in the right ear 
and 84 percent in the left ear.  The results indicated a mild 
to profound, mid-to-high frequency sensorineural hearing 
loss.  Based on acoustic trauma, the threshold shift at 4000 
Hertz indicated bilaterally at separation, and the lack of 
post-service noise exposure, the audiologist opined that the 
veteran's hearing loss and tinnitus were caused by or 
contributed to by his exposure to excessive noise levels 
while in the military.   




Service Connection for Bilateral Hearing Loss

The evidence of record indicates that the veteran currently 
has a bilateral hearing loss disability, as indicated by the 
post-service audiological examination reports submitted in 
support of this claim.  The veteran's current hearing loss 
meets the criteria thresholds that VA defines as a disability 
under 38 C.F.R. § 3.385 (2007).

Having determined that the veteran currently has a hearing 
loss disability, the Board next finds that the evidence is 
equipoise as to whether a nexus exists between the veteran's 
hearing loss and his military service.  When viewing the 
evidence of record as a whole, an equal balance of positive 
and negative evidence exists regarding this issue.  The Board 
finds credible the veteran's report of military noise 
exposure, given the nature of his military training and 
service.  The Board acknowledges the conclusion of the August 
2006 VA examiner that the veteran's hearing loss is less 
likely than not related to his military service.  However, 
the Board finds the November 2006 private audiologist's 
opinion equally competent and probative.  Both opinions were 
definitive, based up a review of the veteran's service 
medical records, and supported by detailed rationale.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  Thus, both opinions 
are found to be equally competent and probative.    

Although in the November 2006 letter the private audiologist 
did not specially indicate which of the veteran's service 
medical records that she reviewed, the letter indicates that 
the audiologist at least reviewed the veteran's enlistment 
and separation audiological examinations, which are both 
relevant to this claim.  There is no evidence that would 
suggest that the opinion provided in November 2006 letter 
should be given less weight.  

Based on the veteran's credible report of military noise 
exposure, and the equally probative medical opinions, the 
evidence as a whole raises doubt as to whether the veteran's 
current hearing loss is related to his period of active 
service.  Resolving all doubt in the veteran's favor, the 
Board finds that the veteran's hearing loss is related to his 
period of active military service.

Service Connection for Tinnitus

The Board finds credible the veteran's reported history of 
tinnitus.  The veteran is competent to report experiencing a 
ringing noise in his ears.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The veteran's first report of 
tinnitus dates back to February 2001, at which time the 
veteran complained of a loud ringing noise in both ears.  
Self-reports of the veteran's tinnitus were also included in 
the May 2001, August 2006, and the November 2006 audiological 
evaluation reports.  Accordingly, the evidence supports that 
the veteran has a current tinnitus disability.

After reviewing the evidence of record, the Board determines 
that the evidence is at least in relative equipoise as to 
whether the veteran's current tinnitus is related to his 
military service.  The evidence of record contains both 
positive and negative medical evidence regarding the etiology 
of the veteran's condition.  Based on the same rationale 
previously discussed for hearing loss, the Board finds both 
the August 2006 VA opinion and the November 2006 opinion 
equally competent and probative as to whether the veteran's 
tinnitus is related to his period of active service.  Thus, 
questions of doubt remain regarding a medical nexus regarding 
whether the veteran's condition was incurred in or caused by 
his military service.  The Board must resolve these questions 
of doubt in the veteran's favor.

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve the remaining doubt as 
to both of the veteran's claims.  However, under the benefit 
of the doubt rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley v 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
doubt in the veteran's favor, the Board finds that the 
veteran has satisfied his burden of showing that he suffers 
from a bilateral hearing loss disability and a tinnitus 
disability as a result of an in-service occurrence.  

ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.




____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


